UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/16_ Item 1. Schedule of Investments. Templeton Emerging Markets Fund Statement of Investments, May 31, 2016 (unaudited) Industry Shares Value Common Stocks 90.5% Argentina 0.3% MercadoLibre Inc. Internet Software & Services $ Brazil 3.8% BM&F BOVESPA SA Diversified Financial Services CETIP SA Mercados Organizados Capital Markets Cia Hering Specialty Retail Duratex SA Paper & Forest Products Lojas Americanas SA Multiline Retail M Dias Branco SA Food Products Mahle-Metal Leve SA Industria e Comercio Auto Components Totvs SA Software Cambodia 0.2% NagaCorp Ltd. Hotels, Restaurants & Leisure China 17.6% a Alibaba Group Holding Ltd., ADR Internet Software & Services a Baidu Inc., ADR Internet Software & Services Brilliance China Automotive Holdings Ltd. Automobiles China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels COSCO Pacific Ltd. Transportation Infrastructure Guangzhou Automobile Group Co. Ltd., H Automobiles NetEase Inc., ADR Internet Software & Services Shenzhen Chiwan Wharf Holdings Ltd., B Transportation Infrastructure Tencent Holdings Ltd. Internet Software & Services Uni-President China Holdings Ltd. Food Products Win Hanverky Holdings Ltd. Textiles, Apparel & Luxury Goods Hong Kong 4.6% Dairy Farm International Holdings Ltd. Food & Staples Retailing MGM China Holdings Ltd. Hotels, Restaurants & Leisure Victory City International Holdings Ltd. Textiles, Apparel & Luxury Goods VTech Holdings Ltd. Communications Equipment Hungary 0.9% Richter Gedeon Nyrt Pharmaceuticals India 9.1% Bajaj Holdings and Investment Ltd. Diversified Financial Services Dr. Reddy's Laboratories Ltd. Pharmaceuticals Glenmark Pharmaceuticals Ltd. Pharmaceuticals ICICI Bank Ltd. Banks Infosys Ltd. IT Services Oil & Natural Gas Corp. Ltd. Oil, Gas & Consumable Fuels Reliance Industries Ltd. Oil, Gas & Consumable Fuels Tata Chemicals Ltd. Chemicals Tata Consultancy Services Ltd. IT Services a Tata Motors Ltd., A Automobiles Indonesia 4.3% Astra International Tbk PT Automobiles Bank Danamon Indonesia Tbk PT Banks Jordan 0.3% Arab Potash Co. PLC Chemicals Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Emerging Markets Fund Statement of Investments, May 31, 2016 (unaudited) (continued) Mexico 0.3% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 100 1,225 Nemak SAB de CV Auto Components 510,700 650,977 a Telesites SAB de CV Diversified Telecommunication Services 100 64 652,266 Nigeria 0.0% † Nigerian Breweries PLC Beverages 129,725 87,982 Pakistan 2.0% MCB Bank Ltd. Banks 1,924,810 3,798,243 Oil & Gas Development Co. Ltd. Oil, Gas & Consumable Fuels 387,600 515,445 4,313,688 Peru 3.0% a Compania de Minas Buenaventura SA, ADR Metals & Mining 691,565 6,611,361 Russia 7.3% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 928,744 4,060,469 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 101,006 3,863,479 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 89,660 3,429,495 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 104,066 2,060,507 b TMK PAO, GDR, Reg S Energy Equipment & Services 165,233 464,305 a Yandex NV, A Internet Software & Services 109,621 2,258,192 16,136,447 South Africa 3.7% a Impala Platinum Holdings Ltd. Metals & Mining 70,472 201,870 Massmart Holdings Ltd. Food & Staples Retailing 137,533 1,046,821 MTN Group Ltd. Wireless Telecommunication Services 109,540 854,185 Naspers Ltd., N Media 41,586 6,119,238 8,222,114 South Korea 12.6% Daelim Industrial Co. Ltd. Construction & Engineering 23,656 1,615,524 Fila Korea Ltd. Textiles, Apparel & Luxury Goods 8,190 630,863 Hankook Tire Co. Ltd. Auto Components 17,600 756,945 Hanon Systems Auto Components 152,840 1,585,570 Hyundai Development Co. Construction & Engineering 124,990 4,703,648 iMarketkorea Inc. Trading Companies & Distributors 51,372 563,143 Interpark Corp. Internet & Catalog Retail 88,106 551,370 KT Skylife Co. Ltd. Media 59,360 765,392 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 9,000 9,767,571 SK Hynix Inc. Semiconductors & Semiconductor Equipment 160,300 3,864,532 SK Innovation Co. Ltd. Oil, Gas & Consumable Fuels 16,187 2,223,134 Youngone Corp. Textiles, Apparel & Luxury Goods 17,230 607,154 27,634,846 Taiwan 8.7% Catcher Technology Co. Ltd. Technology Hardware, Storage & Peripherals 222,000 1,689,352 Hon Hai Precision Industry Co. Ltd. Electronic Equipment, Instruments & Components 1,347,400 3,311,652 Largan Precision Co. Ltd. Electronic Equipment, Instruments & Components 16,000 1,335,379 Pegatron Corp. Technology Hardware, Storage & Peripherals 707,000 1,473,007 Templeton Emerging Markets Fund Statement of Investments, May 31, 2016 (unaudited) (continued) Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 2,376,000 11,409,758 19,219,148 Thailand 6.0% Kasikornbank PCL, fgn. Banks 584,800 2,878,210 Kiatnakin Bank PCL, fgn. Banks 1,805,400 2,095,193 Land and Houses PCL, fgn. Real Estate Management & Development 3,829,058 915,505 PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels 454,047 987,197 Siam Commercial Bank PCL, fgn. Banks 1,023,600 3,835,638 Thai Beverage PCL, fgn. Beverages 2,347,000 1,491,484 Univanich Palm Oil PCL, fgn. Food Products 5,236,000 981,018 13,184,245 Turkey 0.9% Akbank TAS Banks 766,307 2,070,152 United Kingdom 4.9% Unilever PLC Personal Products 236,133 10,758,307 Total Common Stocks (Cost $180,175,646) 198,862,836 Participatory Notes 0.8% Saudi Arabia 0.8% c HSBC Bank PLC, Saudi Basic Industries Corp., 144A, 10/31/16 Chemicals 80,339 1,756,722 Savola Al-Azizia United Co., 144A, 2/06/17 Food Products 2,000 20,000 Total Participatory Notes (Cost $1,701,525) 1,776,722 Preferred Stocks 5.2% Brazil 5.2% Banco Bradesco SA, ADR, pfd. Banks 891,251 5,579,231 Itau Unibanco Holding SA, ADR, pfd. Banks 683,680 5,476,277 a Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 105,134 463,641 Total Preferred Stocks (Cost $8,055,865) 11,519,149 Total Investments before Short Term Investments (Cost $189,933,036) 212,158,707 Short Term Investments (Cost $7,567,152) 3.4% Money Market Funds 3.4% United States 3.4% a,d Institutional Fiduciary Trust Money Market Portfolio 7,567,152 7,567,152 Total Investments (Cost $197,500,188) 99.9% 219,725,859 Other Assets, less Liabilities 0.1% 143,923 Net Assets 100.0% $ 219,869,782 † Rounds to less than 0.1% of net assets. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At May 31, 2016, the aggregate value of these securities was $2,524,812, representing 1.15% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At May 31, 2016, the aggregate value of these securities was $1,776,722, representing 0.81% of net assets. d See Note 5 regarding investments in affiliated management investment companies. Templeton Emerging Markets Fund Statement of Investments, May 31, 2016 (unaudited) (continued) A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Emerging Markets Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Emerging Markets Fund (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At May 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of May 31, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments: a Russia $ $ $ - $ All other Equity Investments b - - Participatory Notes - - Short Term investments - - Total Investments in Securities $ $ $ - $ a Includes common and preferred stocks. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended May 31, 2016, is as follows: Balance at Net Unrealized Balance at Beginning of Purchases Transfers Into Transfers Out Cost Basis Net Realized Appreciation End of Period (Sales) Level 3 of Level 3 Adjustments Gain (Loss) (Depreciation) Period Assets Investments in Securities: Equity Investments: China $ $ - $ - $ $ - $ - $ ) $ - 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Emerging Markets Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 27, 2016 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
